
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2


CLARIFICATION AND AMENDING AGREEMENT
RE: SHARE PURCHASE AGREEMENT


        THIS AGREEMENT made effective the 2nd day of December, 2003.

BETWEEN:

MARKWEST HYDROCARBON, INC., a corporation incorporated under the laws of the
State of Delaware, one of the United States of America (hereinafter called the
"Vendor")

—and—

ADVANTAGE OIL & GAS LTD., a corporation incorporated under the laws of Alberta
(hereinafter called the "Purchaser")

        WHEREAS the Vendor owns all of the issued and outstanding shares of
MarkWest Resources Canada Corp. ("MarkWest Canada") (the "Canada Shares"), and,
pursuant to the terms of a Share Purchase Agreement dated the 12th day of
November and effective October 1, 2003 between the Vendor and the Purchaser (the
"Share Purchase Agreement"), the Vendor agreed to sell to the Purchaser, and the
Purchaser agreed to purchase from the Vendor, the Canada Shares and the Vendor
Receivable (as such term is defined in the Share Purchase Agreement) (the
"Transaction");

        AND WHEREAS the parties hereto desire to amend certain provisions within
the Share Purchase Agreement and furthermore desire to agree to certain other
terms provided for herein in order to close the Transaction;

        AND WHEREAS MarkWest Canada has entered into written and/or verbal
agreements (the "Consulting Agreements") with the nine consultants (the
"Consultants") who are named in Exhibit II of the Supplemental Disclosure Letter
dated December 2, 2003 delivered by the Vendor to the Purchaser (the
"Supplemental Disclosure Letter"), the terms of which Consulting Agreements are
known to the Vendor and Purchaser;

        AND WHEREAS MarkWest Canada has entered into Well and Facilities
Operating Agreements, each dated November 10, 2003 (the "Operating Agreements")
with the five companies (the "Operators") who are named in Exhibit III of the
Supplemental Disclosure Letter, the terms of which Operating Agreements are know
to the Vendor and Purchaser;

        AND WHEREAS each of the Consulting Agreements and Operating Agreements
contain termination provisions;

        AND WHEREAS the Purchaser has requested and the Vendor has agreed that
the Vendor will cause MarkWest Canada not to terminate the Consulting Agreements
and Operating Agreements;

        AND WHEREAS Advantage has agreed to indemnify the Vendor and MarkWest
Canada for any losses or claims made against the Vendor or MarkWest Canada with
respect to the decision not to terminate the Consulting Agreements and Operating
Agreements;

        NOW THEREFORE in consideration of the mutual covenants and agreements
set forth in this Agreement, the parties hereto hereby agree as follows:

1.Unless otherwise defined herein, capitalized terms used herein shall have the
meaning ascribed to such terms in the Sale Agreement.

2.Section 1.1 of the Share Purchase Agreement is amended by deleting the words
"Closing Date" means 10:00 a.m. (Calgary, Alberta time) on the later of
December 16, 2003..." and substituting therefore the following words "Closing
Date" means 8:30 a.m. (Calgary, Alberta time) on the later of December 2,
2003...".

--------------------------------------------------------------------------------

3.Section 2.2(a) of the Share Purchase Agreement is amended by deleting the
words "...the aggregate amount of $79,427,002..." and substituting therefore the
following words "... the aggregate amount of $79,431,688...".

4.The Adjusted Balance Sheet attached hereto as Appendix "A" shall be the final
Effective Date Balance Sheet as contemplated by the Share Purchase Agreement.

5.The Purchaser shall indemnify the Vendor and MarkWest Canada and their
affiliates and their respective directors, officers, employees and agents
(collectively referred to as the "Indemnified Party") against and in respect of
all liabilities, losses, costs, charges, damages, penalties and expenses,
sustained, suffered or incurred in respect of any claim, action, cause of action
or demand which may be brought against the Indemnified Party by any third party
or which may be suffered or incurred by the Indemnified Party in respect of, in
relation to, or arising out of the termination provisions of the Consulting
Agreements and the Operating Agreements.

6.Notwithstanding section 10.2(c) of the Share Purchase Agreement, the Purchaser
shall be entitled to engage on a consulting basis Non-Continuing Employees for
the purposes of effecting the transition of control of the Corporation from the
Vendor to the Purchaser, provided that each such engagement does not exceed
3 months from the Closing Date as defined in the Share Purchase Agreement.

7.The Share Purchase Agreement, except as specifically amended herein shall
remain in full force and effect, unamended.

8.This Agreement may be executed in multiple counterparts, each of which shall
be deemed to be an original agreement and all of which shall constitute one
agreement. All counterparts shall be construed together and shall constitute one
and the same agreement. This Agreement, to the extent signed and delivered by
means of electronic transmission (including, without limitation, facsimile and
Internet transmissions), shall be treated in all manner and respects as an
original agreement and should be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person.

2

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF the parties hereto have duly executed this Agreement
as of the day and year first above written.

MARKWEST HYDROCARBON, INC.   ADVANTAGE OIL & GAS LTD.
Per:
 
 

--------------------------------------------------------------------------------


 
Per:
 
 

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



QuickLinks


CLARIFICATION AND AMENDING AGREEMENT RE: SHARE PURCHASE AGREEMENT
